Exhibit 23.1 Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com January 31, 2011 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Axius, Inc. Dubai, UAE To Whom It May Concern: Silberstein Ungar, PLLC hereby consents to the use in the Form 10-K, Annual Report Pursuant to Section 13 or 15(d) of the Securities Act of 1934, filed by Axius, Inc. of our report dated January 15, 2011, relating to the financial statements of Axius, Inc., a Nevada Corporation, as of and for the years ended October 31, 2010 and 2009 and for the period from September 18, 2007 (date of inception) to October 31, 2010. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC
